ORDER
PER CURIAM.
Appellant, Edward K. Stone, (“appellant”), appeals the judgment of the Circuit Court of Lincoln County denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Appellant seeks to vacate his conviction and sentence for two counts of unlawful possession of a controlled substance, section 195.202, RSMo 1994, for which appellant was sentenced as a persistent offender to concurrent terms of twenty years. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).